Citation Nr: 0310601	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for pompholyx complex, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
March 1947, and from February 1952 to April 1955.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In October 2000, the veteran 
testified before a Hearing Officer at the VARO in New 
Orleans.  In July 2002, the veteran testified before the 
undersigned Veterans Law Judge (formerly Board Member) at the 
VARO in New Orleans.  

REMAND

In September 2002 , the Board undertook additional 
development of the issue listed on the front page of this 
remand pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).  The development has been completed.  
However, in view of the Federal Circuit's opinion, the case 
must be remanded.  

Additionally, effective August 30, 2002, VA revised the 
criteria for rating disabilities of the skin.  67 Fed. Reg. 
49590 (2002) (to be codified at 38 C.F.R. § 4.118).  Where 
the law or regulation changes after a claim has been filed or 
reported but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record does not reflect that the veteran has 
been apprised of the new rating criteria for disabilities of 
the skin.  




Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in June 2001.  

2.  The RO should again review the 
record, and reconsider the veteran's 
claim for an increased rating for 
pompholyx complex under the old and new 
criteria for disabilities of the skin (67 
Fed. Reg. 49590 (2002)).  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




